Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied plaintiffs’
*1061motion for partial summary judgment. Factual issues exist regarding location of the eastern boundary of Shore Drive adjoining plaintiffs’ two southernmost lots and whether plaintiffs’ fee and easement interests concerning Shore Drive, a paper street, were extinguished by defendant’s alleged adverse possession of that land area. (Appeal from Order of Supreme Court, Monroe County, Boehm, J. — Summary Judgment.) Present — Denman, P. J., Pine, Balio, Fallon and Doerr, JJ.